Case 1:19-cv-20293-DPG Document 32 Entered on FLSD Docket 02/12/2020 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                               CASE NO.: 1:19-cv-20293-DPG-AMO

   DOUGLAS KIRKLAND,

                  Plaintiff,

   v.

   KFIR MOYAL ART GALLERY INC.,

                  Defendant.


           PLAINTIFF’S MOTION FOR ENTRY OF PERMANENT INJUNCTION

         Plaintiff, DOUGLAS Kirkland (“Kirkland”), by and through his undersigned counsel,

  files this Motion for Entry of Permanent Injunction pursuant to Rule 65 of the Federal Rules of

  Civil Procedure, and in support thereof states as follows:

         1.      Kirkland filed this lawsuit against Defendant, KFIR MOYAL ART GALLERY

  INC (“Defendant” or “KFIR”), for copyright infringement in violation of the Copyright Act, 17

  U.S.C. § 501 on January 22, 2019.

         2.      KFIR was initially represented by counsel but on July 10, 2019, the Court

  permitted KFIR’s counsel to withdraw. (DE 25). The Court ordered KFIR to obtain new counsel

  by July 30, 2019, and warned KFIR that if new counsel did not appear a default would be

  entered. Id.

         3.      KFIR failed to comply with this Court’s order and no new counsel appeared. On

  July 31, the Court sua sponte determined that KFIR was in default. (DE 27).

         4.      Pursuant to the Court’s instructions, on August 15, 2019, Kirkland filed his

  motion for entry of default judgment. (DE 29). The motion included a request for the entry of a


                                             SRIPLAW
                      21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:19-cv-20293-DPG Document 32 Entered on FLSD Docket 02/12/2020 Page 2 of 5



  permanent injunction, as well as evidence and argument why a permanent injunction was

  necessary. (DE 27 at 9).

             5.       On September 17, 2019, this Court granted Kirkland’s motion for default

  judgment. (DE 30). The Court “accept[ed] Plaintiff’s well-pled allegations that Defendant copied

  and distributed Plaintiff’s photographs (the “Work”) without authorization and that, as a result of

  the infringement, the Work has now lost value.” Id.

             6.       Also on September 17, 2019, this Court entered a Default Final Judgment in this

  matter. (DE 31). The Court entered judgment in default against KFIR for copyright infringement

  and awarded Kirkland damages, attorneys’ fees and costs in the amount of $204,787. Id. The

  judgment remains unsatisfied.

             7.       No permanent injunction was ever entered by the Court however. This appears to

  have been an oversight since the motion for default judgment requested an injunction, and the

  Court in its Order and Judgment gave no indication that one should not be entered. A proposed

  form of permanent injunction is attached hereto as Exhibit 1 and is also being transmitted to

  chambers in editable format for the Court’s convenience.

             8.       The entry of a permanent injunction is necessary at this time because KFIR and

  others acting in concert with him have continued to infringe upon Kirkland’s Work, and because

  Mr. Moyal is engaging in active efforts to evade this Court’s Order and Judgment against his

  company.

             9.       Attached hereto as Exhibit 2 is a Complaint filed yesterday in the Central District

  of California against KFIR, Mr. Kfir personally, and a new Florida entity created by Mr. Moyal

  after this lawsuit was filed called KFIR Moyal Art LLC1. The lawsuit also names an art dealer



  1
      Attached hereto as Exhibit 3 are the Articles of formation for Mr. Moyal’s new entity filed February 27, 2019.
                                                           2
                                                       SRIPLAW
                             21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:19-cv-20293-DPG Document 32 Entered on FLSD Docket 02/12/2020 Page 3 of 5



  Nausicaa Rampony and her art gallery The Cool Heart, LLC as defendants. As Exhibit 3 to the

  Complaint demonstrates, Mr. Moyal has taken his infringing copies and unauthorized derivative

  works of Kirkland’s copyrighted photograph of Brigitte Bardot to Los Angeles and offered them

  for sale at a gallery located in the Beverly Hills Sofitel Hotel. Thus, despite having had judgment

  for copyright infringement entered against his company, Mr. Moyal has continued to infringe

  upon Kirkland’s Work on his own and with others acting in concert with him.

         10.     Kirkland is in need of an injunction from this Court to stop KFIR and anyone

  acting in concert with KFIR and Mr. Moyal from continuing to damage Kirkland in the manner

  described in the attached Complaint.

                     PLAINTIFF IS ENTITLED TO INJUNCTIVE RELIEF

         A court may grant a permanent injunction to prevent future copyright infringement. 17

  U.S.C. § 502(a). To obtain an injunction, the plaintiff must satisfy the standard four-factor test

  required to obtain injunctive relief. Microsoft Corp. v. Tech. Enter., LLC, 805 F. Supp. 2d

  1330, 1333 (S.D. Fla. 2011). First, the plaintiff must show that “he suffered irreparable injury”.

  Reiffer, 2019 U.S. Dist. LEXIS 62401, at *11. Next the plaintiff must show that “legal

  remedies are inadequate to compensate for his injury”. Id. Third the Plaintiff must show that

  “the balance of hardships between the plaintiff and the defendant weighs in the plaintiff's favor”.

  Id. And fourth that “a permanent injunction serves the public interest.” Id.

         Regarding the first and second factors, “once the moving party has demonstrated a

  likelihood of success on the merits of a copyright infringement claim, irreparable harm is

  presumed.” Stoneworks, Inc. v. Empire Marble & Granite, Inc., No. 98-2017-CIV-

  HIGHSMITH, 1998 U.S. Dist. LEXIS 21762, at *15-16 (S.D. Fla. Nov. 19, 1998); see also

  Reiffer, 2019 U.S. Dist. LEXIS 62401, at *10-11 (“[i]n copyright cases, entry of default

  judgment on liability establishes likelihood of success of the merits and irreparable harm to the
                                                 3
                                             SRIPLAW
                      21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:19-cv-20293-DPG Document 32 Entered on FLSD Docket 02/12/2020 Page 4 of 5



  plaintiff) (quotation and citations omitted). Regarding the fourth factor, “[t]he public has an

  interest in enforcing copyright protections”. The four-part test “is regularly satisfied at the

  default-judgment stage in copyright-infringement cases.” Id. at *11 (citing Arista Records, 298

  F. Supp. 2d at 1315) (granting permanent injunction with default judgment in copyright-

  infringement case)).

         Here, KFIR caused irreparable harm to Kirkland by willfully copying his work. Legal

  remedies have been shown to be inadequate here because KFIR and Mr. Moyal have continued

  to willfully infringe on Kirkland’s works. Furthermore, the balance of hardships weighs in favor

  of Kirkland as the “defendant is engaged in infringement, [and] the only hardship [it] will suffer

  as a result of an injunction is court-ordered compliance with the copyright laws.” EyePartner,

  Inc. v. Kor Media Grp. Ltd. Liab. Co., No. 4:13-10072-CIV, 2013 U.S. Dist. LEXIS 98370,

  at *16 (S.D. Fla. July 15, 2013).

         Additionally, an injunction would serve the public interest because “the public has an

  interest in enforcing copyright protections”. Arista Records, Inc, 298 F. Supp. 2d at 1314

  (quotation and citation omitted). Especially here where Mr. Kfir is intentionally and willfully

  disobeying this Court’s prior determination of infringement. As such, Kirkland is entitled to a

  permanent injunction, and accordingly requests the Court enter such an injunction

                                             CONCLUSION

         For the foregoing reasons, Plaintiff Kirkland respectfully requests this Court to enter an

  injunction permanently restraining and enjoining KFIR, Mr. Moyal, and anyone acting in concert

  with him from:

         (a)     directly or indirectly infringing Plaintiff’s copyrighted works or continuing to

  market, offer, sell, dispose of, license, lease, transfer, publicly display, advertise, reproduce,


                                                    4
                                                SRIPLAW
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:19-cv-20293-DPG Document 32 Entered on FLSD Docket 02/12/2020 Page 5 of 5



  develop, or manufacture any works derived or copied from Plaintiff’s copyrighted works, or to

  participate or assist in any such activity; and

         (b)     directly or indirectly reproducing, displaying, distributing, otherwise using, or

  retaining any copy, whether in physical or electronic form, of any of Plaintiff’s copyrighted works.

  DATED: February 12, 2020                          Respectfully submitted,


                                                    /s/ Joel B. Rothman
                                                    JOEL B. ROTHMAN
                                                    Florida Bar No. 98220
                                                    joel.rothman@sriplaw.com
                                                    CRAIG A. WIRTH
                                                    Florida Bar Number: 125322
                                                    craig.wirth@sriplaw.com

                                                    SRIPLAW
                                                    21301 Powerline Road
                                                    Suite 100
                                                    Boca Raton, FL 33433
                                                    561.404.4350 – Telephone
                                                    561.404.4353 – Facsimile

                                                    Attorneys for Plaintiff Douglas Kirkland

                                    CERTIFICATE OF SERVICE

          The undersigned does hereby certify that on February 12, 2020, a true and correct copy of
  the foregoing document was served by electronic mail and certified mail to all parties listed
  below on the Service List.

                                                    /s/ Joel B. Rothman
                                                    JOEL B. ROTHMAN


                                            SERVICE LIST


   Mr. Kfir Moyal
   Kfir Moyal Art Gallery Inc.
   121 NW 47th St
   Miami, FL 33127



                                                   5
                                               SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
